 



EXECUTION VERSION
Exhibit 10.5
PLEDGE AGREEMENT
     PLEDGE AGREEMENT, dated as of March 4, 2008, by and among Westmoreland Coal
Company, a Delaware corporation (“Grantor” or “Borrower”); Westmoreland
Resources, Inc. (“Guarantor”); and Tontine Capital Associates, L.P., a Delaware
limited partnership, as Collateral Agent for Purchasers (as hereinafter defined)
(together with its permitted successors in such capacity as the collateral
agent, the “Collateral Agent”).
     Reference is hereby made to (i) that certain Senior Secured Convertible
Note Purchase Agreement, dated as of March 4, 2008, by and among Grantor,
Tontine Partners, L.P., a Delaware limited partnership, and Tontine Capital
Partners, L.P., a Delaware limited partnership (each, “Purchaser” and
collectively, “Purchasers”) and the Collateral Agent (the “Note Purchase
Agreement”), (ii) that certain Security Agreement, dated as of March 4, 2008, by
and among the Guarantor, Purchasers and the Collateral Agent (the “Security
Agreement”) and (iii) that certain First Interstate Business Loan Agreement by
and between Guarantor and First Interstate Bank dated October 29, 2007, as in
effect as of the date hereof (the “First Interstate Loan Agreement” and together
with all related documents and agreements thereunder, the “First Interstate Loan
Documents”).

1.   GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to
the Collateral Agent a security interest in the Collateral to secure the
Indebtedness and agrees that the Collateral Agent shall have the rights stated
in this Agreement with respect to the Collateral, in addition to all other
rights which the Collateral Agent may have by law.   2.   COLLATERAL
DESCRIPTION. The word “Collateral” as used in this Agreement means Grantor’s
present and future rights, title and interest in and to, any capital stock or
ownership interests, however evidenced, in the Guarantor (including the shares
specifically referenced below) (the “Stock”) together with any and all present
and future additions thereto, substitutions therefore, and replacements thereof,
together with any and all present and future certificates and/or instruments
evidencing any Stock and further together with all Income and Proceeds as
described herein:

10,000 Shares of WESTMORELAND RESOURCES, INC. Stock,
Stock Certificate Numbers I-1, II-4, III-4, III-5 and IV-3.

3.   CROSS-COLLATERALIZATION. In addition to the Note Purchase Agreement, the
Notes, the Guaranty and the Security Agreement, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to the
Collateral Agent, Purchasers, or any one or more of them, as well as all claims
by Purchasers against Grantor under or in connection with the Note Purchase
Agreement, the Notes and the other Transaction Documents, whether now existing
or hereafter arising under or in connection with the Note Purchase

 



--------------------------------------------------------------------------------



 



    Agreement, the Notes or the other Transaction Documents, whether voluntary
or otherwise, whether due or not due, direct or indirect, determined or
undetermined, absolute or contingent, liquidated or unliquidated, whether
Grantor or Guarantor may be liable individually or jointly with others, whether
obligated as guarantor, surety, accommodation party or otherwise.

4.   BORROWER’S WAIVERS AND RESPONSIBILITIES. Except as otherwise required under
this Agreement or by applicable law, (A) Borrower assumes the responsibility for
being and keeping informed about the Collateral, and (B) Borrower waives any
defenses that may arise because of any action or inaction of the Collateral
Agent, including without limitation any failure of the Collateral Agent to
realize upon the Collateral or any delay by the Collateral Agent in realizing
upon the Collateral; and Borrower agrees to remain liable under the Notes no
matter what action the Collateral Agent takes or fails to take under this
Agreement.   5.   GRANTOR’S REPRESENTATIONS AND WARRANTIES. Grantor warrants
that: (A) this Agreement is executed at its own request and not at the request
of the Collateral Agent or any Purchaser; and (B) Grantor has the full right,
power and authority to enter into this Agreement and to pledge the Collateral to
the Collateral Agent.   6.   GRANTOR’S WAIVERS. Grantor waives all requirements
of presentment, protest, demand, and notice of dishonor or non-payment to
Grantor, or any other party to the Indebtedness or the Collateral.   7.  
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. Grantor
represents and warrants to the Collateral Agent that:

  a.   Ownership. Grantor is the lawful owner of the Collateral free and clear
of all security interests, liens, encumbrances and claims of others except
(i) those in favor of First Interstate Bank pursuant to the First Interstate
Loan Documents, and (ii) as disclosed to and accepted by the Collateral Agent in
writing prior to execution of this Agreement.     b.   Right to Pledge. Grantor
has the full right, power and authority to enter into this Agreement and to
pledge the Collateral.     c.   Authority; Binding Effect. Grantor has the full
right, power and authority to enter into this Agreement and to grant a security
interest in the Collateral to the Collateral Agent. This Agreement is binding
upon Grantor as well as Grantor’s successors and assigns, and is legally
enforceable in accordance with its terms. The foregoing representations and
warranties, and all other representations and warranties contained in this
Agreement are and shall be continuing in nature and shall remain in

2



--------------------------------------------------------------------------------



 



      full force and effect until such time as this Agreement is terminated or
cancelled as provided herein.

  d.   No Further Assignment. Grantor has not, and shall not, sell, assign,
transfer, encumber or otherwise dispose of any of Grantor’s rights in the
Collateral except to First Interstate as provided in the First Interstate Loan
Documents and as provided in this Agreement.     e.   No Defaults. There are no
defaults existing under the Collateral, and there are no offsets or
counterclaims to the same. Grantor will strictly and promptly perform each of
the terms, conditions, covenants and agreements, if any, contained in the
Collateral which are to be performed by Grantor.     f.   Financing Statements.
Grantor authorizes the Collateral Agent to file a UCC financing statement, or
alternatively, a copy of this Agreement to perfect the Collateral Agent’s
security interest. At the Collateral Agent’s request, Grantor additionally
agrees to sign all other documents that are necessary to perfect, protect, and
continue the Collateral Agent’s security interest in the Property. Grantor will
pay all filing fees, title transfer fees, and other fees and costs involved
unless prohibited by law or unless the Collateral Agent is required by law to
pay such fees and costs. Grantor irrevocably appoints the Collateral Agent to
execute documents necessary to transfer title if there is a default. The
Collateral Agent may file a copy of this Agreement as a financing statement. If
Grantor changes Grantor’s name or address, or the name or address of any person
granting a security interest under this Agreement changes, Grantor will promptly
notify the the Collateral Agent of such change.

8.   COLLATERAL AGENT’S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL.
The Collateral Agent may hold the Collateral until all Indebtedness has been
paid and satisfied. Thereafter the Collateral Agent may deliver the Collateral
to Grantor or to any other owner of the Collateral. The Collateral Agent shall
have the following rights in addition to all other rights the Collateral Agent
may have by law:

  a.   Maintenance and Protection of Collateral. The Collateral Agent may, but
shall not be obligated to, take such steps as it deems necessary or desirable to
protect, maintain, insure, store, or care for the Collateral, including paying
of any liens or claims against the Collateral not otherwise permitted under this
Agreement. This may include such things as hiring other people, such as
attorneys, appraisers or other experts. The Collateral Agent may charge Grantor
for any cost incurred in so doing.     b.   Income and Proceeds from the
Collateral. The Collateral Agent may receive all Income and Proceeds and add it
to the Collateral. Grantor

3



--------------------------------------------------------------------------------



 



      agrees to deliver to the Collateral Agent immediately upon receipt, in the
exact form received and without commingling with other property, all Income and
Proceeds from the Collateral which may be received by, paid, or delivered to
Grantor or for Grantor’s account, whether as an addition to, in discharge of, in
substitution of, or in exchange for any of the Collateral.

  c.   Application of Cash. At the Collateral Agent’s option, the Collateral
Agent may apply any cash, whether included in the Collateral or received as
Income and Proceeds or through liquidation, sale, or retirement, of the
Collateral, to the satisfaction of the Indebtedness or such portion thereof as
the Collateral Agent shall choose, whether or not matured.     d.   Transactions
with Others. The Collateral Agent may (1) extend time for payment or other
performance, (2) grant a renewal or change in terms or conditions, or
(3) compromise, compound or release any obligation, with any one or more
Obligors, endorsers, or Guarantors of the Indebtedness as the Collateral Agent
deems advisable, without obtaining the prior written consent of Grantor, and no
such act or failure to act shall affect the Collateral Agent’s rights against
Grantor or the Collateral.     e.   All Collateral Secures Indebtedness. All
Collateral shall be security for the Indebtedness, where ever the Collateral may
be located.     f.   Collection of Collateral. The Collateral Agent at the
Collateral Agent’s option may, but need not, collect the Income and Proceeds
directly from the Obligors. Grantor authorizes and directs the Obligors, if the
Collateral Agent decides to collect the Income and Proceeds, to pay and deliver
to the Collateral Agent all Income and Proceeds from the Collateral and to
accept the Collateral Agent’s receipt for the payments.     g.   Power of
Attorney. Grantor irrevocably appoints the Collateral Agent as Grantor’s
attorney-in-fact, with full power of substitution, (a) to demand, collect,
receive, receipt for, sue and recover all Income and Proceeds and other sums of
money and other Property which may now or hereafter become due, owing or payable
from the Obligors in accordance with the terms of the Collateral; (b) to
execute, sign and endorse any and all instruments, receipts, checks, drafts and
warrants issued in payment for the Collateral; (c) to settle or compromise any
and all claims arising under the Collateral, and in the place and stead of
Grantor, execute and deliver Grantor’s release and acquittance for Grantor;
(d) to file any claim or claims or to take any action or institute or take part
in any proceedings, either in the Collateral Agent’s own name or in the name of
Grantor, or otherwise, which in the discretion of the Collateral Agent may seem
to be necessary or advisable; and (e) to execute in Grantor’s name and to
deliver to the Obligors on Grantor’s behalf, at the time and in the manner
specified by the Collateral, any necessary instruments or documents.

4



--------------------------------------------------------------------------------



 



  h.   Perfection of Security Interest. Upon the Collateral Agent’s request and
subject to First Interstate Bank’s rights under the First Interstate Loan
Documents, Grantor will deliver to the Collateral Agent any and all of the
documents evidencing or constituting the Collateral. When applicable law
provides more than one method of perfection of the Collateral Agent’s security
interest, the Collateral Agent may choose the method(s) to be used. Upon the
Collateral Agent’s request, Grantor will sign and deliver any writings necessary
to perfect the Collateral Agent’s security interest. If any of the Collateral
consists of securities for which no certificate has been issued, Grantor agrees,
at the Collateral Agent’s option, either to request issuance of an appropriate
certificate or to execute appropriate instructions on the Collateral Agent’s
forms instructing the issuer, transfer agent, mutual fund company, or broker, as
the case may be, to record on its books or records, by book-entry or otherwise,
the Collateral Agent’s security interest in the Collateral. Grantor also agrees
to execute any additional documents, including but not limited to, a control
agreement, necessary to perfect the Collateral Agent’s security interest as the
Collateral Agent may desire. Grantor hereby appoints the Collateral Agent as
Grantor’s irrevocable attorney-in-fact for the purpose of executing any
documents necessary to perfect, amend, or to continue the security interest
granted in this Agreement or to demand termination of filings of other secured
parties, subject to First Interstate Bank’s rights under the First Interstate
Loan Documents.

9.   THE COLLATERAL AGENT’S EXPENDITURES. If any action or proceeding is
commenced that would materially affect the Collateral Agent’s interest in the
Collateral or if Grantor fails to comply with any provision of this Agreement or
any Transaction Documents, including but not limited to Grantor’s failure to
discharge or pay when due any amounts Grantor is required to discharge or pay
under this Agreement or any Transaction Documents, the Collateral Agent on
Grantor’s behalf may (but shall not be obligated to) take any action that the
Collateral Agent deems appropriate, including but not limited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at
any time levied or placed on the Collateral and not otherwise permitted under
this Agreement, and paying all costs for insuring, maintaining and preserving
the Collateral. All such expenditures incurred or paid by the Collateral Agent
for such purposes will then bear interest at the rate charged under the Notes
from the date incurred or paid by the Collateral Agent to the date of repayment
by Grantor. All such expenses will become a part of the Indebtedness and, at the
Collateral Agent’s option, will (A) be payable on demand; (B) be added to the
balance of the Notes and be apportioned among and be payable with any
installment payments to become due during either (1) the term of any applicable
insurance policy; or (2) the remaining term of the Notes; or (C) be treated as a
balloon payment which will be due and payable at the Notes’ maturity. The
Agreement also will secure

5



--------------------------------------------------------------------------------



 



    payment of these amounts. Such right shall be in addition to all other
rights and remedies to which the Collateral Agent may be entitled upon a
default.

10.   LIMITATIONS ON OBLIGATIONS OF THE COLLATERAL AGENT. The Collateral Agent
shall use ordinary reasonable care in the physical preservation and custody of
the Collateral in the Collateral Agent’s possession, but shall have no other
obligation to protect the Collateral or its value. In particular, but without
limitation, the Collateral Agent shall have no responsibility for (A) any
depreciation in value of the Collateral or for the collection or protection of
any Income and Proceeds from the Collateral, (B) preservation of rights against
parties to the Collateral or against third persons, (C) ascertaining any
maturities, calls, conversions, exchanges, offers, tenders, or similar matters
relating to any of the Collateral, or (D) informing Grantor about any of the
above, whether or not the Collateral Agent has or is deemed to have knowledge of
such matters. Except as provided above, the Collateral Agent shall have no
liability for depreciation or deterioration of the Collateral.   11.   RIGHTS
AND REMEDIES ON DEFAULT. If an Event of Default occurs, at any time thereafter,
the Collateral Agent may exercise any one or more of the following rights and
remedies:

  a.   Accelerate Indebtedness. Declare all Indebtedness immediately due and
payable without notice of any kind to any Credit Party.     b.   Collect the
Collateral. Collect any of the Collateral and, at the Collateral Agent’s option
and to the extent permitted by applicable law, retain possession of the
Collateral while suing on the Indebtedness.     c.   Sell the Collateral. Sell
the Collateral, at the Collateral Agent’s discretion, as unit or in the parcels,
at one or more public or private sales. Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Collateral Agent shall give or mail to Grantor, and other
persons as required by law, notice at least ten (10) days in advance of the time
and place of any public sale, or of the time after which any private sale may be
made. However, no notice need be provided to any person who, after an Event of
Default occurs, enters into and authenticates an agreement waiving that person’s
right to notification of sale. Grantor agrees that any requirement of reasonable
notice as to Grantor is satisfied if the Collateral Agent mails notice by
ordinary mail addressed to Grantor at the last address Grantor has given the
Collateral Agent in writing. If a public sale is held, there shall be sufficient
compliance with all requirements of notice to the public by a single publication
in any newspaper of general circulation in the county where the Collateral is
located, setting forth the time and place of sale and a brief description of the
property to be sold. The Collateral Agent may be a purchaser at any public sale.

6



--------------------------------------------------------------------------------



 



  d.   Sell Securities. Sell any securities included in the Collateral in a
manner consistent with applicable federal and state securities laws. If, because
of restrictions under such laws, the Collateral Agent is unable, or believes the
Collateral Agent is unable, to sell the securities in an open market
transaction, Grantor agrees that the Collateral Agent will have no obligation to
delay sale until the securities can be registered. Then the Collateral Agent may
make a private sale to one or more persons or to a restricted group of persons,
even though such sale may result in a price that is less favorable than might be
obtained in an open market transaction. Such a sale will be considered
commercially reasonable. If any securities held as Collateral are “restricted
securities” as defined in the Rules of the Securities and Exchange Commission
(such as Regulation D or Rule 144) or the rules of state securities departments
under state “Blue Sky” laws, or if Grantor or any other owner of the Collateral
is an affiliate of the issuer of the securities, Grantor agrees that neither
Grantor, nor any member of Grantor’s family, nor any other person signing this
Agreement will sell or dispose of any securities of such issuer without
obtaining the Collateral Agent’s prior written consent.     e.   Rights and
Remedies with Respect to Investment Property, Financial Assets and Related
Collateral. In addition to other rights and remedies granted under this
Agreement and under applicable law, the Collateral Agent may exercise any or all
of the following rights and remedies: (1) register with any issuer or broker or
other securities intermediary any of the Collateral consisting of investment
property or financial assets (collectively herein, “investment property”) in the
Collateral Agent’s sole name or in the name of the Collateral Agent’s broker,
agent or nominee; (2) cause any issuer, broker or other securities intermediary
to deliver to the Collateral Agent any of the Collateral consisting of
securities, or investment property capable of being delivered; (3) enter into a
control agreement or power of attorney with any issuer or securities
intermediary with respect to any Collateral consisting of investment property,
on such terms as the Collateral Agent may deem appropriate, in its sole
discretion, including without limitation, an agreement granting to the
Collateral Agent any of the rights provided hereunder without further notice to
or consent by Grantor; (4) execute any such control agreement on Grantor’s
behalf and in Grantor’s name, and hereby irrevocably appoints the Collateral
Agent as agent and attorney-in-fact, coupled with an interest, for the purpose
of executing such control agreement on Grantor’s behalf; (5) exercise any and
all rights of the Collateral Agent under any such control agreement or power of
attorney; (6) exercise any voting, conversion, registration, purchase, option,
or other rights with respect to any Collateral; (7) collect, with or without
legal action, and issue receipts concerning any notes, checks, drafts,
remittances or distributions that are paid or payable with respect to any
Collateral consisting of investment

7



--------------------------------------------------------------------------------



 



      property. Any control agreement entered with respect to any investment
property shall contain the following provisions, at the Collateral Agent’s
discretion. The Collateral Agent shall be authorized to instruct the issuer,
broker or other securities intermediary to take or to refrain from taking such
actions with respect to the investment property as the Collateral Agent may
instruct, without further notice to or consent by Grantor. Such actions may
include without limitation the issuance of entitlement orders, account
instructions, general trading or buy or sell orders, transfer and redemption
orders, and stop loss orders. The Collateral Agent shall be further entitled to
instruct the issuer, broker or securities intermediary to sell or to liquidate
any investment property, or to pay the cash surrender or account termination
value with respect to any and all investment property, and to deliver all such
payments and liquidation proceeds to the Collateral Agent. Any such control
agreement shall contain such authorizations as are necessary to place the
Collateral Agent in “control” of such investment collateral, as contemplated
under the provisions of the Uniform Commercial Code, and shall fully authorize
the Collateral Agent to issue “entitlement orders” concerning the transfer,
redemption, liquidation or disposition of investment collateral, in conformance
with the provisions of the Uniform Commercial Code.

  f.   Foreclosure. Maintain a judicial suit for foreclosure and sale of the
Collateral.     g.   Transfer Title. Effect transfer of title upon sale of all
or part of the Collateral. For this purpose, Grantor irrevocably appoints the
Collateral Agent as Grantor’s attorney-in-fact to execute endorsements,
assignments and instruments in the name of Grantor and each of them (if more
than one) as shall be necessary or reasonable.     h.   Other Rights and
Remedies. Have and exercise any or all of the rights and remedies of a secured
creditor under the provisions of the Uniform Commercial Code, at law, in equity,
or otherwise.     i.   Application of Proceeds. Apply any cash which is part of
the Collateral, or which is received from the collection or sale of the
Collateral, to reimbursement of any expenses, including any costs for
registration of securities, commissions incurred in connection with a sale,
attorneys’ fees and court costs, whether or not there is a lawsuit and including
any fees on appeal, incurred by the Collateral Agent in connection with the
collection and sale of such Collateral and to the payment of the Indebtedness of
Grantor to the Collateral Agent, with any excess funds to be paid to Grantor as
the interests of Grantor may appear. The Credit Parties agree, to the extent
permitted by law, to pay any deficiency after application of the proceeds of the
Collateral to the Indebtedness.

8



--------------------------------------------------------------------------------



 



  j.   Election of Remedies. Except as may be prohibited by applicable law, all
of the Collateral Agent’s rights and remedies, whether evidenced by this
Agreement, the Transaction Documents, or by any other writing, shall be
cumulative and may be exercised singularly or concurrently. Election by the
Collateral Agent to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an
obligation of Grantor under this Agreement, after Grantor’s failure to perform,
shall not affect the Collateral Agent’s right to declare a default and exercise
its remedies.

12.   RIGHTS OF FIRST INTERSTATE BANK. Notwithstanding anything to the contrary
contained herein, the rights of the Collateral Agent and the Purchasers and the
obligations of Grantor as set forth herein are subject to the rights of First
Interstate Bank under the First Interstate Loan Documents. To the extent that
Grantor is required to deliver, endorse, or otherwise pay over or otherwise
provide possession or control over any of the Collateral as provided herein,
such obligations shall be subject to the rights of First Interstate Bank to such
Collateral, as set forth in the First Interstate Loan Documents. Further, any
representation, warranty or covenant of Grantor in this Agreement that the
Collateral is not and shall not be subject to any liens, encumbrances or other
restrictions shall specifically be qualified by the liens and rights of First
Interstate Bank with respect to the Collateral as set forth in the First
Interstate Loan Documents. The limitations and qualifications set forth in this
Section 12 shall be effective solely to recognize the rights of First Interstate
Bank and shall not otherwise impair the liens and security interests granted by
Grantor to the Collateral Agent pursuant to this Agreement. The parties
acknowledge that, to the extent that the obligations of Grantor to First
Interstate Bank arising under the First Interstate Loan Documents have been
satisfied and such parties have no further obligations to make loans or advances
to the Borrower thereunder, the limitations and qualifications set forth in this
Section 12 shall be of no further force or effect and Grantor covenants to take
all such actions set forth herein and necessary to give effect to the provisions
of this Agreement.   13.   MISCELLANEOUS PROVISIONS. The following miscellaneous
provisions are a part of this Agreement:

  a.   Amendments. This Agreement, together with any Transaction Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Agreement. No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.     b.  
Attorneys’ Fees; Expenses. Grantor agrees to pay upon demand all of the
Collateral Agent’s and Purchasers’ costs and expenses, including any attorneys’
fees and legal expenses, incurred in connection with the

9



--------------------------------------------------------------------------------



 



      enforcement of this Agreement. The Collateral Agent and Purchasers may
hire or pay someone else to help enforce this Agreement, and Grantor shall pay
the costs and expenses of such enforcement. Costs and expenses include the
Collateral Agent’s and Purchasers’ attorneys’ fees and legal expenses whether or
not there is a lawsuit, including attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment collection services;
provided that such fees and expenses shall be limited to those of one counsel to
the Collateral Agent and Purchasers collectively and, if reasonably requested by
the Collateral Agent or Purchasers, one local counsel in each jurisdiction in
which Collateral is located; provided further in the event of a conflict of
interest between the Collateral Agent and any Purchaser or between Purchasers,
Grantor shall pay all reasonable out-of-pocket fees and expenses of such
additional counsel as may be necessary. Grantor also shall pay all court costs
and such additional fees as may be directed by the court.

  c.   Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.     d.   Governing Law. This Agreement will be governed by
federal law applicable to the Collateral Agent and, to the extent not preempted
by federal law, the laws of the State of New York without regard to its
conflicts of law provisions. This Agreement has been accepted by the Collateral
Agent in the State of New York.     e.   No Waiver by the Collateral Agent. The
Collateral Agent shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by the Collateral
Agent. No delay or omission on the part of the Collateral Agent in exercising
any right shall operate as a waiver of such right or any other right. A waiver
by the Collateral Agent of a provision of this Agreement shall not prejudice or
constitute a waiver of the Collateral Agent’s right otherwise to demand strict
compliance with that provision or any other provision of this Agreement. No
prior waiver by the Collateral Agent, nor any course of dealing between the
Collateral Agent and Grantor, shall constitute a waiver of any of the Collateral
Agent’s rights or of any of Grantor’s obligations as to any future transactions.
Whenever the consent of the Collateral Agent is required under this Agreement,
the granting of such consent by the Collateral Agent in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of the Collateral Agent.

10



--------------------------------------------------------------------------------



 



  f.   Notices. Any notice required to be given under this Agreement shall be
given in accordance with Section 11.10 of the Note Purchase Agreement, and if to
Grantor, addressed as follows:

Westmoreland Resources, Inc.
P.O. Box 449
Hardin, MT 59034
Attn: Morris W. Kegley
Telecopy Number: (719) 448-8097
with a copy to:
Westmoreland Coal Company
2 North Cascade Avenue, 14th Floor
Colorado Springs, Colorado 80903
Attn: General Counsel
Telecopy Number: (719) 448-8097

  g.   Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.     h.   Successors and Assigns. Subject to any limitations stated in
this Agreement on transfer of Grantor’s interest, this Agreement shall be
binding upon and inure to the benefit of the parties, their successors and
assigns. If ownership of the Collateral becomes vested in a person other than
Grantor, the Collateral Agent, without notice to Grantor, may deal with
Grantor’s successors with reference to this Agreement and the Indebtedness by
way of forbearance or extension without releasing Grantor from the obligations
of this Agreement or liability under the Indebtedness.     i.   Time is of the
Essence. Time is of the essence in the performance of this Agreement.

14.   DEFINITIONS. The following capitalized words and terms shall have the
following meanings when used in this Agreement. Unless specifically stated to
the contrary, all references to dollar amounts shall mean amounts in lawful
money of the United States of America. Words and terms used in the singular
shall

11



--------------------------------------------------------------------------------



 



    include the plural, and the plural shall include the singular, as the
context may require. Words and terms not otherwise defined in this Agreement
shall have the meanings attributed to such terms in the Uniform Commercial Code:

  a.   Agreement. The word “Agreement” means this Pledge Agreement, as this
Pledge Agreement may be amended or modified from time to time, together with all
exhibits and schedules attached to this Pledge Agreement from time to time.    
b.   Borrower. The word “Borrower” shall have the meaning set forth in the
preamble to this Agreement.     c.   Collateral. The word “Collateral” shall
have the meaning set forth in Section 1 of this Agreement.     d.   Collateral
Agent. The words “Collateral Agent” shall have the meaning set forth in the
preamble to this Agreement.     e.   Credit Party or Credit Parties. The words
“Credit Party” or “Credit Parties” shall have the meaning set forth in the Note
Purchase Agreement.     f.   Event of Default. The words “Event of Default”
shall have the meaning set forth in the Note Purchase Agreement.     g.   First
Interstate Loan Agreement. The words “First Interstate Loan Agreement” shall
have the meaning set forth in the second paragraph of this Agreement.     h.  
First Interstate Loan Documents. The words “First Interstate Loan Documents”
shall have the meaning set forth in the second paragraph of this Agreement.    
i.   Grantor. The word “Grantor” shall have the meaning set forth in the
preamble to this Agreement.     j.   Guarantor. The word “Guarantor” shall have
the meaning set forth in the preamble to this Agreement.     k.   Guaranty. The
word “Guaranty” shall have the meaning set forth in the Note Purchase Agreement.
    l.   Income and Proceeds. The words “Income and Proceeds” mean all present
and future income, proceeds, earnings, increases, and substitutions from or for
the Collateral of every kind and nature, including without limitation all
payments, interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits, stock rights, regulatory dividends,
subscriptions, monies, claims for money due and to

12



--------------------------------------------------------------------------------



 



      become due, proceeds of any insurance on the Collateral, shares of stock
of different par value or no par value issued in substitution or exchange for
shares included in the Collateral, and all other property Grantor is entitled to
receive on account of such Collateral, including accounts, documents,
instruments, chattel paper, and general intangibles.

  m.   Indebtedness. The word “Indebtedness” means the obligations and
indebtedness of Borrower under the Note Purchase Agreement, the Notes and the
other Transaction Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Transaction Documents.     n.   Note or
Notes. The words “Note” or “Notes” means the Notes executed by Grantor in the
original aggregate principal amount of $15,000,000 dated March 4, 2008, together
with all increases thereto in accordance with the Note Purchase Agreement,
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the Notes or Note Purchase Agreement.     o.   Note
Purchase Agreement. The words “Note Purchase Agreement” shall have the meaning
set forth in the second paragraph of this Agreement.     p.   Obligor. The word
“Obligor” means without limitation any and all persons obligated to pay money or
to perform some other act under the Collateral.     q.   Property. The word
“Property” means all of Grantor’s right, title and interest in and to all the
Property as described in the “Collateral Description” section of this Agreement.
    r.   Purchaser or Purchasers. The words “Purchaser” or “Purchasers” shall
have the meaning set forth in the second paragraph of this Agreement.     s.  
Security Agreement. The words “Security Agreement” shall have the meaning set
forth in the second paragraph of this Agreement.     t.   Stock. The word
“Stock” shall have the meaning set forth in Section 2 of this Agreement.     u.
  Transaction Documents. The words “Transaction Documents” shall have the
meaning set forth in the Note Purchase Agreement.

13



--------------------------------------------------------------------------------



 



[remainder of page intentionally blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor and Guarantor have executed this Agreement as
of the day and year first above written.

          GRANTOR:    
 
        WESTMORELAND COAL COMPANY    
 
       
By:
  /s/ Keith E. Alessi    
 
 
 
Name: Keith E. Alessi    
 
  Title: Chief Executive Officer and President    
 
        GUARANTOR:    
 
        WESTMORELAND RESOURCES, INC.    
 
       
By:
  /s/ Keith E. Alessi    
 
 
 
Name: Keith E. Alessi    
 
  Title: Chief Executive Officer    

[Signature page to Pledge Agreement]

S-1



--------------------------------------------------------------------------------



 



              COLLATERAL AGENT:    
 
            TONTINE CAPITAL ASSOCIATES, L.P.     as the Collateral Agent    
 
            By:   TONTINE CAPITAL ASSOCIATES GP, L.L.C.,         its general
partner    
 
           
 
  By:   /s/ Jeffrey L. Gendell    
 
     
 
Name: Jeffrey L. Gendell    
 
      Title: Managing Member    

[Signature page to Pledge Agreement]

S-2